DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 21-22 are rejected under 35 U.S.C. 103 as obvious over Haerle et al. (US 2012/0171936), in view of Hirano et al. (USP 8,864,860).
	Regarding claim 1
	Haerle teaches a polishing slurry comprising zirconia particles (abstract).
In re Malagari, 182 U.S.P.Q. 549.
Haerle does not teach or require the presence in the zirconia of elements sodium, magnesium, aluminum, potassium, calcium, titanium, chromium, iron, manganese, nickel, copper, zinc, lead, and cobalt of less than 1 ppm each.  However, as the reference is silent as to these other elements it is expected to meet the concentration limitation of 1 ppm or less, making the claim obvious. Further, it is obvious to use pure materials. 
Although, Haerle does not teach the primary particle size of the zirconia, Haerle does teach the use of zirconia. However, Hirano teaches zirconia polishing compositions and teaches that the primary abrasive grain size is 5 to 40 nm (see section: Abrasive Grains). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Haerle by using zirconia having a primary particle size of 5 to 40 nm with a reasonable expectation of success, as suggested by Hirano.
Regarding claim 2

Regarding claims 21-22
Haerle teaches the use of an oxidizing agent (paragraph 0054).

Claims 3, 13-20, 23-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Haerle et al. (US 2012/0171936), in view of Hirano et al. (USP 8,864,860), as applied to claims 1-2 and 21-22 above, in further view of Takemura et al. (US 2009/0302266).
Regarding claims 3, 13-15 and 18-20
Although, Haerle teaches the use of a surfactant (paragraph 0054), Haerle fails to teach a nonionic or anionic surfactant which is a water soluble polymer, nor the amounts. However, Takemura directed to similar polishing compositions teaches that as the surfactant polyethylene glycol, a nonionic surfactant, may be used (paragraph 0079), and that it may be used in an amount of 0.001 to 1 mass % surfactant (paragraph 0020). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Haerle by using polyvinyl alcohol in an amount of 0.05 to 2 mass %, with a reasonable expectation of success, as suggested by Takemura. 
Further, as the ranges of the amount of surfactant overlaps, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by In re Malagari, 182 U.S.P.Q. 549.
Regarding claims 16-17
These claims only further limit the base claims from which they depend when the surfactant is selected from an anionic surfactant or a mixture of nonionic and anionic.
Regarding claims 23-26
Although, Haerle teaches the use of an oxidizing agent (paragraph 0054), Haerle fails to teach the oxidizing agent used, or the amounts. However, Takemura directed to similar polishing compositions teaches that as the oxidizer hydrogen peroxide in an amount of 0.05 to 2 mass % may be used (paragraphs 0071 and 0073). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Haerle by using hydrogen peroxide in an amount of 0.05 to 2 mass %, with a reasonable expectation of success, as suggested by Takemura. 
Further, as the ranges of the amount of oxidizing agent overlaps, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 30
Takemura teaches the use of poly(methy)acrylic acid or its salt (paragraph 0015).
Response to Arguments
	Applicants argue against the prior art rejections.

Applicants argue that their results could not have been predicted. This is not persuasive as: i) the skilled artisan would appreciate that higher concentrations of impurities in an abrasive will result in higher amounts of impurities in a polished product, and it is well known that impurities in semi-conductors can have deleterious effects; and ii) the skilled artisan would appreciate that the pH of a polishing solution has a great effect on the polishing properties as specifically disclose by Haerle paragraph 0051, and Haerle teaches using zirconia a stable zeta potential is achieved between a pH of 9.5 and 11.6 paragraph 0046. 
	Applicants argue that because Haerle teaches the use of dopants, it does not suggest limiting the concentration of certain impurities, but actually suggest increasing them. This is not persuasive as the use of dopants is well known for specific purposes and the fact that the use of dopants is recognized, does not suggest to increase the level of impurities when a dopant is not used. 
Applicants argue that the cited references do not teach production of semiconductor substrates at high productivity with little contamination. While this may be true, it is not persuasive as this is not a claimed feature of the invention.
Applicants argue that Haerle teaches a pH range of 1 to 14. While this may be true it is not persuasive as Haerle teaches that zirconia is stable between a pH of 9.5 and 11.6 which overlaps the claimed range, further Haerle describes how it is known to change the pH depending on substrate polished.
Applicants argue that the stable pH range is when the zirconia particles are outside of the emphasized grain size. This is not persuasive as the instant invention 
Applicants argue that Hirano has a different pH range. This is not persuasive as Hirano was only used to show what where known primary particle sizes for zirconia grains.
Applicants argue that the cited references do not there unexpected results. This is not persuasive as no new or unexpected results have been presented.
Applicants continue to argue unexpected results for the claimed pH range. This is not persuasive as applicants have not shown criticality or new and unexpected results for the claimed pH range, and the pH values used in the examples and comparative examples do not show new or unexpected results for the claimed range. The argument would be more persuasive if the comparative examples had pHs of 10.9 and 12.6.
Applicants argue that the data in Table 1 shows the impurity concentration of the substrate. This is not persuasive as the concentrations are not provided in Table 1.
Applicants argue that the cited reference do not teach a cleaning step. While this may be true it is not persuasive as the claims under examination do not include a cleaning step either.
	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above and in previous responses.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734